DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application 17/148,883, for a GAMING SUPPORT PAD, filed on 1/14/2021.  Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RN 108, 110, 213.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “213-1” has been used to designate both left extended portion and right extended portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the term regarding “a pad” but later in the depending claims generally refers to the “gaming support pad” and not “the pad” thereby making the claims confusing because it is unclear which portion of the gaming support pad the applicant intends to refer.  Appropriate clarification is requested.  Claims 2-19 are rejected for the same reasons as dependent on claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chee (U.S. pat. 5,137,333).
Regarding claim 1, as best understood, Chee teaches a gaming support pad: a cover having fill material (foam) that forms an at least one feature on a side of the gaming support pad; and a pad, enclosed by the cover, the pad comprising a plurality of different material layers (8, 46).




[AltContent: textbox (3rd recess)][AltContent: arrow][AltContent: textbox (2nd recess)][AltContent: arrow]
    PNG
    media_image1.png
    651
    445
    media_image1.png
    Greyscale

[AltContent: textbox (cover)][AltContent: arrow]



[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (2nd raised surface)][AltContent: textbox (1st raised surface)]



[AltContent: arrow][AltContent: textbox (pad)][AltContent: arrow]





Regarding claim 2, as best understood, Chee teaches the pad of claim 1, wherein the at least one feature comprises: an at least one recess (22) disposed on a side of the gaming support pad.
Regarding claim 3, as best understood, Chee teaches the pad of claim 2, wherein the at least one recess comprises: a first recess disposed on a rearward-facing side of the gaming support pad. 
Regarding claim 4, as best understood, Chee teaches the pad of claim 3, wherein the at least one recess further comprises: a second recess disposed on a bottom side of the gaming support pad.
Regarding claim 5, as best understood, Chee teaches the pad of claim 4, wherein the at least one recess further comprises: a third recess disposed on the bottom side of the gaming support pad.
Regarding claim 6, as best understood, Chee teaches the pad of claim 5, wherein the at least one feature further comprises: an at least one raised surface disposed on a side of the gaming support pad.
Regarding claim 7, as best understood, Chee teaches the pad of claim 6, wherein the at least one raised surface comprises: a first raised surface disposed on the bottom side of the gaming support pad.
Regarding claim 8, as best understood, Chee teaches the pad of claim 7, wherein the at least one raised surface further comprises: a second raised surface disposed on the bottom side of the gaming support pad.
Regarding claim 9, as best understood, Chee teaches the pad of claim 8, wherein the first raised surface and the second raised surface define one of the second recess or the third recess.
Regarding claim 10, as best understood, Chee teaches the pad of claim 9, wherein the first recess extends, at least partially, towards a forward-facing side of the gaming support pad.
Regarding claim 18, as best understood, Chee teaches the pad of claim 1, wherein at least one of the plurality of material layers comprises foam.
Regarding claim 19, as best understood, Chee teaches the pad of claim 1, wherein the plurality of material layers are adhered together.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiore (U.S. Pat. 4,550,458) in view of Namolovan (U.S. Pat. 9,138,084).
Regarding claim 20, Chee teaches a gaming support pad comprising: a cover (21); a first recess disposed on a rearward-facing side of the gaming support pad, the first recess forming a semi-circular shape that extends from the rearward-facing side of the gaming support pad to a forward-facing side of the gaming support pad, wherein the first recess is configured to receive a portion of a user’s body; a first raised surface and a second raised surface disposed on a bottom side of the gaming support pad, the first raised surface and second raised surface defining a second recess on the bottom side, the second recess configured to receive a different portion of a user’s body; and an inner pad enclosed by the cover, but does not teach that the inner pad including a plurality of material layers adhered together.  Namolovan, however, teaches a pad including a plurality of material layers adhered together (11-13) in order to provide a calm and tranquil environment for a more comfortable sleep.  It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to construct the inner pad including a plurality of material layers adhered together in order to provide different characteristics to the layers for enhancing the use of the pad. 

    PNG
    media_image2.png
    249
    375
    media_image2.png
    Greyscale



[AltContent: textbox (inner pad)][AltContent: arrow]


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (2nd raised surface)]

[AltContent: textbox (2nd recess)][AltContent: textbox (1st raised surface)][AltContent: textbox (1st recess)]



Allowable Subject Matter
Claims 11-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5675853 (pad with cover), 3757365 (layered pad).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        November 15, 2022